Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020, 4/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
4.	The abstract of the disclosure is objected to because:
The opening sentence “This disclosure provides a computer-implemented method” is improper.
            Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10641857 B2 (the ‘857 patent). With respect to  claims 1-10 of the present application, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the present application is anticipated by claims 1-10 of the ‘857 patent as shown in the table below. Claims 1-10 of the present application is broader than that of claims 1-10 of U.S. Patent US 10641857 B2 as shown in the table below:

Present Application (16737227)
US 10641857 B2
1. A method of generating a multi-dimensional gradient waveform for use in a magnetic resonance imaging (MRI) device coupled to a computer system, the method comprising: (a) providing a set of design constraints for the multi-dimensional gradient waveform along each dimension of the multi-one or more of (i) a set of hardware limitations for maximum gradients achievable by the MRI device, the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis, or (ii) a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject; (c) applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints, and also to the set of hardware limitations or the set of regulatory limitations, thereby placing the design constraints, and also the hardware limitations or the regulatory limitations, in a geometrically transformed or regulatory limitations, in the geometrically transformed coordinate space and (ii) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform; and (e) generating a magnetic field gradient pulse, with the MRI device, according to criteria of the multi-dimensional gradient waveform of step (d). 

(g) repeating steps (d), (e), and (f) with different geometric transformations at each iteration until the equal length condition of step (f) is satisfied, thereby generating the multi-dimensional gradient waveform; and (h) generating a magnetic field gradient pulse, with the MRI device, according to criteria of the multi-dimensional gradient waveform of step (g).



3. The method of claim 1, wherein the set of design constraints further comprises one or more of a gradient area, a gradient first moment, or a higher order gradient moment.
4.    The method of claim 1, wherein one or more of the maximum gradient amplitude or maximum gradient slew-rate limit is calculated as a peak or as a root-mean-square limit.
4. The method of claim 1, wherein one or more of the maximum gradient amplitude or maximum gradient slew-rate limit is calculated as a peak or as a root-mean-square limit.
5.    The method of claim 1, wherein the regulatory limitation is configured to limit induced tissue currents in the scan subject and minimize intolerable peripheral nerve stimulations in the scan subject.
5. The method of claim 1, wherein the regulatory limitation is configured to limit induced tissue currents in the scan subject and minimize intolerable peripheral nerve stimulations in the scan subject.
6.    The method of claim 1, wherein the regulatory limitation comprises an integrated maximum rate of change of a magnetic field (dB/dt) for the waveform on each physical axis or as a vector sum.
6. The method of claim 1, wherein the regulatory limitation comprises an integrated maximum rate of change of a magnetic field (dB/dt) for the waveform on each physical axis or as a vector sum.

7. The method of claim 1, wherein the regulatory limitation comprises a maximum root-mean-square gradient slew rate.
8.    The method of claim 1, wherein the one or more geometric transformations is a spatial rotation, with the spatial rotation comprising one or more of a planar rotation, a three-dimensional rotation, or a vector rotation.
8. The method of claim 1, wherein the one or more geometric transformations is a spatial rotation, with the spatial rotation comprising one or more of a planar rotation, a three-dimensional rotation, or a vector rotation.
9.    The method of claim 8, wherein step (e) further comprises performing an inverse transformation of the multi-dimensional gradient waveform back into a native coordinate system of the MRI device.
9. The method of claim 8, wherein step (h) further comprises performing an inverse transformation of the multi-dimensional gradient waveform back into a native coordinate system of the MRI device.
10.    The method of claim 1, wherein one or more geometric transformations is rotative, proportional, or an increase or decrease in magnitude.
10. The method of claim 1, wherein one or more geometric transformations is rotative, proportional, or an increase or decrease in magnitude.


The method of claims 1-10 of the present application is similarly anticipated by the method of claims 1-10 of the ‘857 patent, respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kim et al. (Hereinafter “Kim”) in the US patent Number US 7791338 B2.

Regarding claim 1, Kim teaches a method of generating a multi-dimensional gradient waveform for use in a magnetic resonance imaging (MRI) device coupled to a computer system (a method for magnetic resonance imaging (MRI) is provided. A scanning path is specified. Gradient amplitude is determined as a function of arc-length along the scanning path in k-space; Column 1 Line 29-32; A controller electrically is connected to the magnetic resonance imaging excitation and detection system and comprises a display, at least one processor, and computer readable media; Column 1 Line 38-41), the method comprising:
(a)    providing a set of design constraints for the multi-dimensional gradient waveform along each dimension of the multi-dimensional gradient waveform (An embodiment of the invention provides a complete simple and efficient method to design time-Column 2 Line 19-24), wherein 
the set of design constraints comprise a gradient start amplitude and a gradient end amplitude (Below are some properties of planar and volumetric curves that are essential to the derivation of the time-optimal gradient waveform design. (21)    Suppose a specified path, curve, or trajectory C from C(0) to C(L) in k-space is given, as illustrated in FIG. 1. Suppose the curve C is described as a function of some parameter p: C(p)=(x(p),y(p),z(p)).epsilon.R.sup.3, p.epsilon.[0,p.sub.max] (1) Here, p=0 corresponds to the initial point and p=p.sub.max corresponds to the end point: C(0)=C.sub.0, C(p.sub.max)=C.sub.1. The first derivative of the curve with respect to its parameterization is the velocity or tangent vector of the parameterization; Column 3 Line 8-25);
(b)    providing one or more of (i) a set of hardware limitations for maximum gradients achievable by the MRI device (One of the design challenges in rapid imaging is to minimize the gradient waveform duration, subject to both hardware and sequence constraints; Column 2 Line 37-39), 
the set of hardware limitations comprising a maximum gradient slew-rate on each physical axis of the MRI device and a maximum gradient amplitude on each physical axis (The design variable in the MRI system is the gradient waveform. The gradients are subject to hardware as well as sequence constraints. For the hardware constraints the often used slew-limited model as described in B. A. Hargreaves, D. G. Nishimura, and S. M. Conolly, "Time-optimal multi-dimensional gradient waveform design for rapid imaging," Magn Reson Med, vol. 51, no. 1, pp. 81-92, 2004 (which is incorporated by reference) is assumed. In this model, the Column 4 Line 33-46) or
(ii) a set of regulatory limitations for maximum gradient fields that may be safely applied to a scan subject, the set of regulatory limitations comprising a maximum safe rate of change of a magnetic field of the MRI device for the scan subject (This limitation is not required by the claim as steps i or ii is required);
(c)    applying, with the aid of the computer processor, one or more geometric transformations to the set of design constraints, and also to the set of hardware limitations or the set of regulatory limitations, thereby placing the design constraints, and also the hardware limitations or the regulatory limitations, in a geometrically transformed coordinate space ((31)    For the sequence constraints, the gradient waveform is constrained to follow a specific trajectory in k-space such that (32)   .function..gamma..times..intg..times..function..tau..times.d.tau. ##EQU00005## It is also constrained to have an initial value. For simplicity, an initial value of g(0)=0 is assumed. Other optional sequence constraints such as final or intermediate values are possible, but are not assumed here; Column 4 Line 48-62);
(d)    generating, with the aid of the computer processor, the multi-dimensional gradient waveform by calculating a gradient waveform for each gradient dimension (i) that simultaneously satisfies all of the design constraints, and also the hardware limitations or regulatory limitations, in the geometrically transformed coordinate space (Now that the hardware as well as the sequence constraints have been derived, the problem of finding the time-optimal gradient waveform that satisfies them is considered. The Column 4 Line 64-68) and (ii) where each dimension of the gradient waveform meets an equal length condition of having the same time length as all other dimensions of the gradient waveform (37)    Let s denote the arc length from the initial point. Because the k-space path is given as a constraint, only designing the time function s(t) is needed. Note that s is always increasing, so [dot over (s)](t).gtoreq.0. It follows from (5) and (8) that |g(t)|=.gamma..sup.-1[dot over (s)](t). (13) This means that it is sufficient to design the gradient magnitude along the path. (38)    The hardware constraints are formulated in the arc-length parameterization. It follows from equations (8), (9), (10), and (11); Column 5 Line 26-60); and
(e)    generating a magnetic field gradient pulse, with the MRI device, according to criteria of the multi-dimensional gradient waveform of step (d) (Claim 6: The method of claim 3, wherein the scanning path is for a first scanning plane, further comprising: specifying a second scanning path different from the scanning path for a second scanning plane different from the first scanning plane; designing a gradient amplitude as a function of arc-length along the second scanning path in k-space; calculating a time optimal gradient waveform for scanning the second scanning path; and scanning along the second scanning path using the time optimal gradient waveform).

Regarding claim 2, Kim teaches a method, wherein 
the multi-dimensional gradient waveform generated encompasses two or three gradient axes, respectively corresponding to a plane or volume in Cartesian space.
An embodiment of the invention provides a complete simple and efficient method to design time-optimal gradient waveforms for arbitrary multi-dimensional k-space trajectories (Column 2 Column 3 Line 12-20; Figure 1 shows the multi-dimensional gradient waveform generated encompasses two or three gradient axes (x, y and z), respectively corresponding to a plane or volume in Cartesian space). 

Regarding claim 3, Kim teaches a method, wherein 
the set of design constraints further comprises one or more of a gradient area, a gradient first moment, or a higher order gradient moment (To handle nonzero initial gradient g(0), it suffices to integrate the ODE (19) forward with the initial condition v.sub.+(0)=.gamma.|g(0)| instead of v+(0)=0. However, if the value of g(0) is infeasible, the outcome of the design will be the maximum feasible one. In the same way, to handle final gradient value g(L), it suffices to integrate the ODE (20) backward with the final condition v.sub.-(0)=.gamma.|g(L)| instead of v.sub.-(L)=v.sub.+(L). Again, if the value is infeasible, the outcome will be the maximum feasible one; Column 11 Line 5-15; Figure 3a-3d shows the gradient area). 

Regarding claim 4, Kim teaches a method, 
wherein one or more of the maximum gradient amplitude or maximum gradient slew-rate limit is calculated as a peak or as a root-mean-square limit (Therefore, the total slew-rate and gradient amplitude in a diagonal k-space direction is [square root over (2)]( [square Column 10 Line 7-11).

Regarding claim 5, Kim teaches a method, wherein 
the regulatory limitation is configured to limit induced tissue currents in the scan subject and minimize intolerable peripheral nerve stimulations in the scan subject (One of the design challenges in rapid imaging is to minimize the gradient waveform duration, subject to both hardware and sequence constraints. Numerous works have presented different methods for optimizing the gradient waveform for various situations; Column 2 Line 37-42).

Regarding claim 6, Kim teaches a method, wherein 
the regulatory limitation comprises an integrated maximum rate of change of a magnetic field (dB/dt) for the waveform on each physical axis or as a vector sum (The design variable in the MRI system is the gradient waveform. The gradients are subject to hardware as well as sequence constraints. In this model, the gradient amplitude is subject to the maximum amplitude of the system |g(t)|.ltoreq.G.sub.max, t.epsilon.[0,T] (10) It is also subject to the maximum slew-rate of the system | (t)|.ltoreq.S.sub.max, t.epsilon.[0,T] (11); Column 4 Line 33-45).
.
Regarding claim 7, Kim teaches a method, wherein 
the regulatory limitation comprises a maximum root-mean-square gradient slew rate (Therefore, the total slew-rate and gradient amplitude in a diagonal k-space direction is [square root over (2)]( [square root over (3)] in 3D) times larger than in either x or y. A gain of Column 10 Line 7-11; The design variable in the MRI system is the gradient waveform. The gradients are subject to hardware as well as sequence constraints. In this model, the gradient amplitude is subject to the maximum amplitude of the system |g(t)|.ltoreq.G.sub.max, t.epsilon.[0,T] (10) It is also subject to the maximum slew-rate of the system | (t)|.ltoreq.S.sub.max, t.epsilon.[0,T] (11); Column 4 Line 33-45).

Regarding claim 8, Kim teaches a method, wherein 
the one or more geometric transformations is a spatial rotation, with the spatial rotation comprising one or more of a planar rotation, a three-dimensional rotation, or a vector rotation (FIGS. 4a-d show a solution for a non-freely rotatable spiral trajectory. FIGS. 4a-c illustrate the time optimal parameterization. The distance between each sample point in k-space along the diagonal direction is larger than along the horizontal and vertical directions, since both gradients are on full amplitude as opposed to only one of them; Column 10 Line 16-21).

Regarding claim 9, Kim teaches a method, wherein 
step (e) further comprises performing an inverse transformation of the multi-dimensional gradient waveform back into a native coordinate system of the MRI device (The following describes the procedure to recover the time-optimal gradient waveform g*(t) from the optimal velocity v*(s). s*(t) can be obtained by computing the inverse function of t*(s), using the relation (60)    .function..intg..times..times.d'.function.' ##EQU00017## In particular, the traversal time, which is the optimal value of (16), is given by (61)    Column 8 Line 20-50).

Regarding claim 10, Kim teaches a method, wherein 
one or more geometric transformations is rotative, proportional, or an increase or decrease in magnitude (FIGS. 4a-d show a solution for a non-freely rotatable spiral trajectory. FIGS. 4a-c illustrate the time optimal parameterization. The distance between each sample point in k-space along the diagonal direction is larger than along the horizontal and vertical directions, since both gradients are on full amplitude as opposed to only one of them; Column 10 Line 16-21).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Atalar et al. (US 5512825 A) discloses, “Method of minimizing dead-periods in magnetic resonance imaging pulse sequences and associated apparatus-The apparatus of the present invention provides magnetic field generating means for establishing a main magnetic field on the specimen, magnetic field gradient generating means for establishing gradients in said main magnetic field, and RF signal generating means for emitting pulsed RF signals to at least a portion of the magnetic field passing through the specimen. Dead-period determining means to determine the minimum and maximum phase encoding steps by delivering for the slice, phase 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NASIMA MONSUR/Primary Examiner, Art Unit 2866